Title: From George Washington to Alexander Hamilton, 4 January 1790
From: Washington, George
To: Hamilton, Alexander


          
            Dear Sir,
            [New York] Monday Morng 4th Jany [1790]
          
          I feel myself very much obliged by what you sent me yesterday. The letter from Governor Johnston I return—much pleased to find so authentic an Acct of the adoption by No. Carolina of the Constitution. Yrs sincerely & affectly
          
            Go: Washington
          
        